Title: To Alexander Hamilton from Amos Stoddard, 9 July 1799
From: Stoddard, Amos
To: Hamilton, Alexander


          
            Sir,
            Portland 9th. July 1799.
          
          Agreeably to your orders of the 14th. Ult. communicated to me by Major Jackson, the Fort at this place, on the 4th. Instant, received the name of Sumner. The ceremony was passed in the presence of several hundred Spectators; and I flatter myself, that the tribute of respect, so deservedly due to the memory and virtues of our late Governor, was not omitted on the occasion.
          I have the honor to be, with all due respect, Your very huml. Servt.
          
            Amos Stoddard, Capt.
            Commanding.
          
          Majr. Genl. Hamilton.
        